Title: Enclosure: Party Affiliation of South Carolina State Senators, 12 May 1804
From: Mulligan, Francis
To: 


            Names of the Senators of Sou. Carolina
            Those marked R. are Republicans, D. are doubtful, and F. are Federals
            Jno. Gailliard President, R
            
              
                J Blake R
                R Marion R
              
              
                R Barnwell F
                Jno. McPherson F
              
              
                J Blasinghame D
                C. C. Pinckney F
              
              
                Josh. Calhoun R
                R Pinckney, F
              
              
                Levy Casey—R
                J. Postell Senr. F
              
              
                Wm. A Deas—F
                B Rogers—F
              
              
                Elias Earl—R
                Arthur Simpkins R
              
              
              
                Ths. Farrar R
                OBrian Smith R
              
              
                C Godwin R
                Js. Saxon R
              
              
                J Ward F
                T Taylor R
              
              
                J Hibben, R
                J. Threewitts R
              
              
                M. Hutchinson F
                J Wickham D
              
              
                J James—R
                H. D. Ward—F
              
              
                J. Ladson F
                Saml. Warren R
              
              
                Andrew love, absent F
                Wm. Washington F
              
              
                S. Mainer—F 
                Thos. Wells D.
              
              
                T. McFadden D
                Thos. Young F, Absent.
              
              
                Richd. Montgomery D
                
              
            
            
              
                16
                Republicans
              
              
                15
                Federalists
              
              
                  5
                Doubtful
              
              
                36.
                
              
            
          